BEAN, J.
The case comes to this court for a review of the decision of the lower court in sustaining the demurrer to the complaint. But one reason is alleged in the complaint why the charter amendment in question is invalid. Plaintiff urges that it is repugnant to Article IV, Section 20, of the Constitution of Oregon, which provides that — “Every act shall embrace but one subject, and matters properly' connected therewith, which subject shall be expressed in the title. * * ”
It is contended on behalf of defendants that the provisions of Article IV, Section 20, of the state Constitution, have no. application to charter amendments enacted by the legal voters of a municipality, nor do *68ordinances adopted by a municipality, citing 38 Cyc. 378; State v. Langworthy, 55 Or. 303 (104 Pac. 424, 106 Pac. 336); Colby v. City of Medford, 85 Or. 485, 508 (167 Pac. 487); Wagoner v. City of La Grande, 89 Or. 192, 199 (173 Pac. 305); Ex parte Haskell, 112 Cal. 412 (44 Pac. 725, 32 L. R. A. 527); City of Tarkio v. Cook, 120 Mo. 1 (25 S. W. 202, 41 Am. St. Rep. 678).
1, 2. It is, however, unnecessary to decide whether the section of the Constitution referred to is applicable to such proceeding or not, as according to our view the title of the act, and the ballot title, and the act amending the charter of Seaside, embraced but one subject and matters properly connected therewith. This subject is expressed in the title of the act and in the amendatory act. In Wagoner v. City of La Grande, 89 Or. 192 (173 Pac. 305), the title of the act was “An Act to amend the charter of the City of La Grande, in Union County, State of Oregon,” and did not in any way indicate the nature of the proposed amendment. In the amendment of the charter of the City of Seaside by the legal voters, now under consideration, the subject of the act is the amendment of Section 22 of the charter of the City of Seaside. This is followed by a plain and concise statement of the purport of the amendment, as will be observed from the ballot title. There is no authority that we have discovered which holds that the legal voters of a municipality are required by the Constitution to vote separately upon each different provision of a proposed municipal charter, or an amendment thereto. Such a requirement would render it practically impossible, or at least exceedingly difficult' and cumbersome, to enact a city charter. There are many provisions usually contained in' such an instrument. To hold that there should be one *69separate amendment to provide for the improvement of streets, another for other city improvements, another for prescribing the authority of the officials of the municipality, another to authorize the prevention of livestock from running at large in the city, another to empower the impounding of dogs, and so on through the usual category of powers and privileges usually conferred upon a municipality,. would require proceedings beyond the pale of the letter and intent of our Constitution. All such provisions, when a new charter is enacted, may properly be embraced in one act; and in the amendment of a section of such a charter all appropriate provisions of such an amendment may well be included in one act, where the matter as in this instance is plainly and fairly submitted to the electors and is entirely free from fraud or deceit.
3. The authorities and cases cited and relied upon by plaintiff such as 21 Am. & Eng. Enc. of Law, page 47, and State ex rel. v. Allen, 186 Mo. 673 (85 S. W. 531), are where the courts were considering the execution or application of powers conferred upon municipalities. In the present case we have to deal with an enactment of a charter authority conferring a power upon the council of the City of Seaside. The council is not compelled by the charter to execute the power conferred nor issue the bonds for the purpose of making the city improvements. That matter is left to the city council, and in the exercise of such authority it is fairly to be presumed that the members of that body would be responsible to the will of the people of the city. In the enactment of charter provisions by the electors of the municipality, pertaining strictly to municipal affairs, they exercise a power reserved and conferred directly to them by the Constitution, Article II, Section 2, and Article *70IV, Section la, and take the place of the legislature in enacting or amending a municipal charter prior to the “Home Rule” amendment. What the legislature of the state could formerly enact as to matters which pertain strictly to municipal affairs, or to intramural transactions, the electors of a city, in a proceeding in conformity with the Constitution and statutes enabling the same, may now enact, subject to the Constitution and criminal laws of the state: Brown v. Silverton, post, 000 (190 Pac. 971). Under the old regime, the legislature in creating municipal corporations, and in amending municipal charters, did so as one act. For a full discussion of the powers of municipalities, we refer to the opinion of Mr. Justice Harris, in State ex rel. v. Port of Astoria, 79 Or. 1-26 (154 Pac. 399), which leaves nothing to be said.
In speaking of the subject or scope of .an act, Judge Sutherland, in his work on Statutory Construction, Volume 1 (2 ed.), Section 117, says:
“There is no constitutional restriction as to the scope or magnitude of the single subject of a legislative act. One to establish the government of the state embraces but a single subject or object, yet it includes all its institutions, all its statutes. The unity of such an act, covering the multiform concerns of a commonwealth, is the congruity of all the details as parts of one ‘stupendous whole,’ of one government. That is the grand subject of such a statute or system of laws; it is equally the object of all its varied titles of chapters and sections.”
The charter amendment in question conferred authority upon the officials of the City of Seaside to issue bonds in a proper manner for municipal improvements and subject the property, liable to taxation within the city, to the payment thereof. ■
*714. Other questions are discussed in the brief of plaintiff, which are not referred to in the complaint, and were not passed upon by the trial court, and are not before this court. As stated by Mr. Justice McCamant in Wagoner v. City of La Grande, 89 Or., at page 198 (173 Pac. 305), referring to the amendment of the charter of the City of La Grande, “if they claim it is invalid for any reason, they should point out the ground of the invalidity.” So in the case at bar, if there were any other irregularities in adopting the charter amendment, it is incumbent upon plaintiff to point out any grounds he may claim invalidates the proceedings.
There was no error of the trial court in sustaining the demurrer to the complaint.
The judgment of the lower court will therefore be affirmed. Affirmed.